Citation Nr: 0936115	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-38 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to July 
1966.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.	In a July 2000 decision, the RO denied the Veteran's claim 
seeking entitlement to service connection for PTSD.  She 
was properly notified.  The Veteran did not file a timely 
substantive appeal and the July 2000 decision became 
final.

2.	The evidence added to the claims file since that decision 
does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

1.	The July 2000 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.	New and material evidence has not been submitted and the 
claim for service for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
This notice must be provided prior to the initial decision on 
a claim for VA benefits.  Mayfield v. Nicholson, 444 F. 3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by a 
subsequent content-complying notice and readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  As this claim is an attempt to reopen 
a previously denied claim, the VCAA notice issued must inform 
the Veteran of the legal requirement of "new and material 
evidence" and of the unique character of evidence that must 
be presented in order to reopen this specific case, including 
with respect to each legal requirement that must be 
established to warrant entitlement to the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Prior to the initial adjudication of her claim, the Veteran 
was provided VCAA notice in a February 2005 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate her claims; the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence; and the "new and material evidence" 
requirements.  In addition, in March 2006, the RO sent the 
Veteran a letter that informed how the disability ratings and 
effective dates are assigned, as required by Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  The RO sent the 
Veteran a SSOC in June 2008.

The record reflects that VA sought Social Security 
Administration (SSA) records in January 2007.  In response to 
that request, VA was informed that there was no medical 
folder on file for this veteran as it was destroyed by the 
Federal Records Center in 2002 pursuant to their document 
retention policy.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment and personnel 
records, VA treatment records, VA medical examination 
results, and statements of the Veteran, her daughter, and her 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  In April 
2006, the Veteran indicated that she had no additional 
information to submit in support of this claim.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence is newly submitted 
evidence that relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

According to 38 C.F.R. § 3.304(f), service connection for 
PTSD requires: (1) medical evidence diagnosing the condition 
in accordance with § 4.125(a) (i.e., DSM-IV), (2) a link, 
established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the military 
records and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the Veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When, as in this case, the claimed stressor is a personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that might be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

New and Material Evidence

The Veteran's claim for service connection for PTSD was 
originally denied on the merits by the RO in a rating 
decision dated July 2000 because there was no clinical basis 
to establish service connection for PTSD.  She was properly 
notified.  The Veteran submitted a notice of disagreement and 
received a Statement of the Case (SOC).  However, she did not 
file a timely substantive appeal and the July 2000 decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

The Veteran filed a petition to reopen this claim in January 
2005.

The old evidence

At the time of the July 2000 rating decision, the evidence of 
record consisted of the Veteran's service treatment records; 
the Veteran's service personnel records; VA outpatient 
treatment records from July 1999 to September 1999; the 
Veteran's June 1999 reply to PTSD questionnaire; and the 
results of the February 2000 VA medical examination.

That rating decisions denied the claim, because there was no 
clinical basis to establish service connection for PTSD.  
Specifically, that there was no corroborating evidence of the 
stressor, in this case the in-service sexual assault.  
Therefore, the discussion of new and material evidence will 
be focused on this issue.



The additional evidence

Evidence received since July 2000 consists of: (1) VA 
outpatient treatment records from December 2004 to November 
2007; (2) the January 2005 and August 2005 statements of the 
Veteran; (3) the Veteran's January 2006 stressor statement; 
and (4) January 2007 letter of the Veteran's daughter, M.L.S.

The VA treatment records (item 1) are new in that they post-
date the earlier rating decisions and were not previously 
submitted to agency decision makers.  These records document 
treatment for several ailments, including the Veteran's PTSD.  
These records show that the psychiatric professionals 
accepted the Veteran's account for the purposes of treating 
her PTSD.  For example, the July 2007 psychotherapy report 
notes that the Veteran's PTSD is "probably caused by 
[military sexual trauma]."  They do not, however, offer 
evidence in support of the Veteran's claimed in-service 
stressor.  Specifically, as these records are not 
contemporaneous with the claimed in-service assault, they 
cannot provide any corroboration of that assault.  Therefore, 
these records are not material to the current claim.

The Veteran's statements (items 2-3) are also new in that 
they post-date the earlier rating decisions and were not 
previously submitted to agency decision makers.  However, 
these records reiterate and expound upon her original account 
of the claimed in-service sexual assault.  While this is the 
unestablished fact necessary to substantiate the claim, 
future later accounts from the Veteran cannot be used to 
corroborate her account.  Therefore, these statements are 
redundant of the evidence of record at the time of the last 
prior final denial of the claim.  Therefore this lay evidence 
does not satisfy the requirements for new and material 
evidence.

Likewise, M.L.S.'s letter (item 4) is new in that it post-
dates the earlier rating decisions and was not previously 
submitted to agency decision makers.  This letter discusses 
the current manifestations of the Veteran's PTSD and 
discusses M.L.S.'s discovery of the Veteran's diary which 
included an account of the in-service assault.  As the issue 
before us is service connection and the record already 
includes a diagnosis of PTSD, the Veteran's current symptoms 
are not material.  In so far as this letter is being offered 
to corroborate the Veteran's account of the in-service 
stressor, her daughter is not competent to provide 
corroboration.  By her own account, she was not there.  
According to the record, the Veteran has a granddaughter, for 
whom she has legal custody and refers to as her daughter, by 
this name that was born in May 1987.  The Board presumes that 
this is the same person.  As M.L.S. was born more than twenty 
years after the incident in question, she could not possibly 
have any actual knowledge of the incident at issue.  Her 
knowledge of the incident is based on reading the Veteran's 
diary.  This is then, in essence, the Veteran's account of 
the incident.  See generally, FED. R. EVID. 810; see also 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  As noted above, additional 
accounts from the Veteran cannot be used to corroborate her 
account of the in-service assault.  This situation is in 
stark contrast to statements from family members who were 
alive and in contact with the Veteran around the time of the 
claimed assault.  In cases such as those, family members can 
offer supporting evidence for the stressor by providing 
accounts of behavioral changes in the Veteran after the 
assault.  This is not the current situation.  As such, 
M.L.S's letter is does not satisfy the material requirement.

The Board wants to clarify that the Veteran's veracity is not 
at issue here.  The law specifically requires that in-service 
non-combat stressors must be corroborated by evidence other 
that the Veteran's own statements.  Examples of this type of 
evidence can be found in 38 C.F.R. § 3.304(f)(3).

Consequently, because there is no credible supporting 
evidence which corroborates the Veteran's lay statements 
regarding an in-service personal assault, the new evidence 
does not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.  Therefore, the Board finds 
that the Veteran's attempt to reopen her claim of entitlement 
to service connection for PTSD is unsuccessful.  The appeal 
is denied




ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for PTSD; the appeal is denied.




____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


